EXHIBIT ENERGY KING, INC. AND SUBSIDIARY SEPARATE LOS ANGELES(BUSINESS WIRE) — July 24, 2008 Energy King, Inc. (ENKG.OB), a residential HVAC and plumbing services company announced today that it has separated from its subsidiary World Wide Motion Pictures Corp. The two companies completed a reverse merger on March 1, 2006, through a tax exempt share exchange transaction which resulted in Energy King (at the time Buckeye Ventures, Inc.) obtaining fully reporting publicly held status through World Wide’s original structure trading on the OTC Electronic Bulletin Board. World Wide continued its business operations as an independently operated subsidiary. Both companies are enthusiastic that the separation will help each better focus on their respective areas of expertise and core competencies. Energy King was formed to acquire companies in the highly fragmented, $70 billion residential HVAC (“Heating, Ventilating and Air Conditioning”) and plumbing service industries.
